Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Newly amended claims 8-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent claim 8 and its dependencies, namely claims 9-14, are directed towards, “determining if a photo display app on the smart device is active”, classified in class 382/subclass 214.
Independent claim 15 and its dependencies, namely claims 16-20, are directed towards, “one of a motion analyzer or a speech analyzer”, classified in class 382/subclass 107.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 8-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.







Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (USPAP       2018/0376,057), hereinafter, “Dey”, in view of Cizerle (USPAP       2017/0302,880).

         Regarding claim 1, Dey recites, a detector that detects when a photo is displayed on the smart device; an auto capture system that captures a viewer image from a front facing camera on the smart device in response to detecting that the photo is being displayed; a facial matching system that determines whether the viewer image matches any face images in the photo and an auto zoom system that enlarges and displays a matched face image from the photo (Please note, figure 2 and Abstract of the invention. As indicated a contextual zoom control method, system, and computer program product, includes detecting faces in an area of interest when a user is performing an image capturing action, extracting a facial image for each of a set of key individuals attending an event where the user is performing the image capturing action, creating a ranked list of the set of key individuals according to a predetermined parameter of each key individual, pairing each detected face with a matching extracted facial image to label an identity of each key individual in the area of interest, and in a single individual capturing mode, performing a camera function to assist the user in performing the image capturing action on the identity that is paired with a highest ranked individual on the ranked list within the area of interest).
        Dey does not expressly recite, of a person viewing the previously captured photo. 
        Cizerle recites, of a person viewing the previously captured photo (Please note, paragraph 0046. As indicated the mobile device application (10) may be equipped with facial recognition capabilities as a means to verify the identity of the user as he or she self-administers the test. In such an embodiment, the face of the user is captured via the front-facing camera of the mobile device, and the capture is compared to previous captures of the face of the user via the software of the mobile device application (10)).


        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this person viewing the previously captured photo operation of Cizerle in Dey’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0046, “to further verify the identity of the user, helping to ensure that a different individual is not taking the test”. 
                   Therefore, it would have been obvious to combine Cizerle with Dey to obtain the invention as specified in claim 1.
Regarding claim 2, Dey recites, wherein the detector analyzes the photo using a face detection algorithm to determine whether the photo comprises a group photo (Please note, figures 1 and 2).
Regarding claim 3, Dey recites, herein the auto capture system, facial matching system and auto zoom system are activated only when the photo comprises a group photo (Please note, paragraph 0037. As indicated the system 200 and associated method 100 can assist photographers, using smart phones and/or smart cameras for taking the photograph, in selecting celebrities to (contextually) zoom their camera lens focus on, when an attempt of an user to zoom onto an expected celebrity present nearby in the same location is detected, with a potential intent to click a photograph of the celebrity (and optionally auto-click the picture too). That is, the invention may be useful in settings where the photographer is located within the same (and visible) zone as the celebrity, but is far enough away that a zoom of camera focus is needed to get a good-quality picture, and optionally there are multiple faces available around the zooming zone).



as the user zooms the he camera onto a location or attempts to focus the area of interest, faces of the individuals in the area of interest are detected using facial recognition software).
Regarding claim 5, Dey recites, wherein the auto zoom system places a bounding box around the matched face image and then enlarges an area of the photo in the bounding box (Please note, figure 2).
Regarding claim 6, Dey recites, wherein the facial matching system determines whether the viewer image includes two captured face images and in response to a determination of two captured face images, the facial matching system determines whether the two captured face images match two face images in the photo (Please note, figure 2, blocks 204 and 210).
Regarding claim 7, Dey recites, wherein, in response to the two captured face images matching two face images in the photo, the auto zoom system places a bounding box around both face images in the photo and enlarges an area of the photo in the bounding box (Please note, figure 2, blocks 204-205 and 210-211).













Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.















Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, April 7, 2021